Title: From Thomas Jefferson to Archibald Stuart, 9 September 1792
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Sep. 9. 1792.

I wrote you a long letter from Philadelphia early in the summer, which would not now have been worth recurring to, but that I therein asked the favor of you to sound Mr. Henry on the subject you had written to me on, to wit, the amendment of our constitution, and to find whether he would not approve of the specific amendments therein mentioned, in which case the business would be easy. If you have had any conversation with him on the subject, I will thank you for the result. As I propose to retire from my present office at the close of the ensuing session of Congress, and to fix myself once more at home I begin to feel a more immediate interest in getting the constitution of our country fixed, and in such a form as will ensure a somewhat greater certainty to our laws, liberty, and property, the first and last of which are now pretty much afloat, and the second not out of the reach of every enterprize. I set out for Philadelphia about the 20th. and would therefore be happy to hear from you before that. I am with great & sincere esteem Dear Sir Your constant friend & servt.

Th: Jefferson

